Title: To George Washington from Samuel Huntington, 12 February 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia 12. Feby 1780
          
          You will receive herewith enclosed an Act of Congress of the 11th Instant respecting the State of Georgia, with an Extract of the Minutes of Council of the State of Georgia soliciting the Exchange & Promotion of Colo. Elbert who was made Prisoner by the British in Georgia. This Officer though a Colonel in the Continental Army is a Brigadier in the militia of the State of Georgia and the Enemy claim a Brigadier in Exchange for him. I have the honour to be with the highest respect your Excy’s hble servt
          
            Sam. Huntington President
          
        